698 S.E.2d 391 (2010)
BOSEMAN
v.
JARRELL.
No. 416PA08-2.
Supreme Court of North Carolina.
June 16, 2010.
John M. Martin, Greenville, for Melissa Ann Jarrell.
James W. Lea, III, Wilmington, for Julia Catherine Boseman.
Mabel Y. Bullock, Special Deputy Attorney General, for NCDHHS.
Jill S. Jackson, Raleigh, for Amicus.
Nathalie F.P. Gilfoyle, for American Psychological Asso.
Cathy C. Hunt, Raleigh, for Evan B. Donaldson Adoption Inst., et al.
Kenneth Broun, for Law Professors.
Ellen W. Gerber, for NC Asso. of Women Attorneys.
Bradley R. Kutrow, Charlotte, Monica E. Webb, Raleigh, Carmine D. Boccuzzi, New York City, for NC Chapter of American Academy of Pediatrics.
Jonathan D. Sasser, Raleigh, for American Civil Liberties Union, et al.
Keith Alan Williams, Greenville, Austin R. Nimocks, Biloxi, MS, for Family Research Council.
Julie T. Flood, Lloyd T. Kelso, Gastonia, Deborah J. Dewart, for American College of Pediatricians, et al.
The following order has been entered on the joint motion filed on the 8th of June 2010 for Additional Time to Present Oral Argument:
"Motion Denied by order of the Court in conference this the 16th of June 2010."